Proceeding pursuant to CPLR article 78 to review a determination of the Secretary of State, dated April 3, 1978. and made after a hearing, which found that petitioners had demonstrated untrustworthiness and suspended the license of petitioner Gaffney for a period of three months. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The individual petitioner was properly served with notice of the charge against him pursuant to section 441-e of the Real Property Law, which provides for service of a notice of hearing by personal delivery or "by mailing same by registered mail to the last known business address” of the licensee. Nor can he successfully complain of a lack of "apodictic specification”. Furthermore, the complaint is clear and certain in its specification of the charge of "untrustworthiness” and the basis therefor. Lazer, J. P., Mangano, Gibbons and Cohalan, JJ., concur.